HINCKS, District Judge.
In this case the defendant has moved to dismiss on the ground that as a result of the Portal-to-Portal Act of 1947, 29 U.S. C.A. § 251 et seq. the court is without jurisdiction. The motion, as also the complaint to which it is addressed, is substantially the same as in the two actions in this court against General Motors Corporation, Local 626, International Union United Automobile, Aircraft & Agricultural Implement Workers of America, C.I.O., v. General Motors Corp., D.C., 76 F.Supp. 593, and the motion is resisted on substantially the same grounds. Indeed, the plaintiffs here in support of their attack on the constitutionality of the Portal-to-Portal Act of 1947 have filed the identical 89-page printed brief which was filed in the other cases. The motion in the General Motors cases pursuant to a Memorandum of even date has been granted, subject to leave to the plaintiffs to amend within 20 days.
For the reasons stated in the Memorandum in the said General Motors cases the same ruling is made here.
Ordered accordingly.